Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 11, 12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elian et al. (US 2013/0122660) in view of Khenkin (US 2010/0128914).
Regarding claim 11, Elian discloses a sensor device (Fig. 15), comprising:
a chip carrier (91), wherein the chip carrier comprises a printed circuit board material (¶ 0073). Elian does not disclose that the chip carrier is a multi-layer laminate structure as claimed. However, it is known in the art to form chip carriers as multi-layer laminate structures comprising a first layer (508 in Fig. 5 of Khenkin), a second layer (504) on the first layer, and a third layer (500) on the second layer. There is a benefit using distinct parts as taught by Khenkin in that is allows for easier visual inspection of the eventual channel region before the layers are joined together. It would have been obvious to one having ordinary skill in the art at the time the application was filed to use the chip carrier part configuration as taught by Khenkin in the device of Elian for this benefit.
Elian further discloses a sensor chip (not labeled in Fig. 15, corresponding to the combination of 23, 20, 21, 11, 27, 30, and 29 in Fig. 5) arranged directly on the chip carrier (corresponding to on a main surface of the third layer in the device of the combination). Fig 15 of Elian does not explicitly show an additional logic chip, however, Elian discloses that “the sensor device[s] . . . may contain one or more additional semiconductor chips . . . . for example . . . logic integrated circuits . . . .” With regards to the placement of the logic circuit, it is known in the art to place chips on the same surface (see Fig. 28 of Khenkin). It would have been obvious to one having ordinary skill in the art at the time the application was filed to place the logic chip directly on the main surface of the third layer of the chip carrier for the benefit of minimizing the total height of the sensor device.
an encapsulation structure (92) encapsulating the sensor chip and the logic chip;
a signal port (15), wherein a side surface of the sensor device extends between opposing main surfaces of the sensor device, wherein one of the main surfaces is a mounting surface of the sensor device (see Fig. 15), wherein the signal port comprises a hole in the chip carrier (corresponding to in the second layer of the chip carrier in the device of the combination); and
a channel extending from the signal port through the chip carrier (corresponding to through the second layer in the device of the combination) to a sensing structure (combination of 23 and 20 in Fig. 5) of the sensor chip (see Fig. 15),
an electrical redistribution structure (unlabeled conductive line extending between the leads of 91 in Fig. 15; while only one such line is shown, another will be present to connect to the logic chip) extending through the chip carrier (corresponding to through the first layer, the second layer, and the third layer in the device of the combination); and
a frame structure (corresponding to 31 in Fig. 5) arranged between the sensor chip and the encapsulation structure (compare Figs. 5 and 15) and forming a space (space directly over 28 in Fig. 5) directly over the sensing structure (see Fig. 5),
wherein a portion of the encapsulation structure is exposed within the space (compare Figs. 5 and 15).
Elian discloses using wire bonds (corresponding to 33 in Fig. 14) to electrically couple chips to the electrical redistribution structure. It would have been obvious to one having ordinary skill in the art at the time the application was filed to use a similar wire bond to connect the logic chip to the electrical redistribution structure for the benefit of providing electricity to the logic chip from an external source.
In the embodiment shown in Fig. 15, Elian does not disclose that the channel is devoid of material. However, Elian does disclose forming channels devoid of material with a narrower outlet (see, e.g., Fig. 7). There is a benefit to using channels devoid of material in that they offer less resistance to the transfer of fluid in the channel than a porous material would. It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the channel of the device shown in Fig. 15 of Elian to have a channel devoid of material for this benefit.
Elian does not disclose that the signal port is arranged on the side surface. However, arranged signal ports to be on side surfaces is well-known in the art (Fig. 8 of Khenkin). There is a benefit to such a configuration in that side ports can lead to lower profile devices (¶ 0006 of Khenkin). It would have been obvious to one having ordinary skill in the art to form the signal port of Elian to be at the side surface for this benefit.
Regarding claim 12, the encapsulation structure comprises a lid (92) arranged over the frame structure (see Fig. 15 of Elian).
Regarding claim 16, the sensor chip is directly arranged on the chip carrier (see Fig. 15).
Regarding claim 17, Elian does not explicitly disclose that the chip comprises a microphone. However, using sensor chips as microphones is well-known in the art (see Abstract of Khenkin). There is a benefit to using sensor chips as microphones with the signal port comprising an acoustic port of the microphone in order to capture sound. It would have been obvious to one having ordinary skill in the art to use the device as a microphone for this benefit.
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elian and Khenkin as applied to claim 11 above, and further in view of Uzoh et al. (US 2015/0380377).
Regarding claim 13, Elian does not disclose the composition of the encapsulation material. However, it is well known in the art to form encapsulation materials from plastic materials (¶ 0072 of Uzoh). It would have been obvious to one having ordinary skill in the art to form the encapsulation material from plastic materials as Uzoh demonstrates their effectiveness in encapsulation materials and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Regarding claim 15, Elian does not disclose the composition of the encapsulation material. However, it is well known in the art to form encapsulation materials from molding materials (¶ 0072 of Uzoh). It would have been obvious to one having ordinary skill in the art to form the encapsulation material from molding materials as Uzoh demonstrates their effectiveness in encapsulation materials and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elian and Khenkin as applied to claim 12 above, and further in view of Pahl et al. (US 2014/0036466).
Regarding claim 14, Elian does not disclose the composition of the encapsulation material. However, it is well known in the art to form encapsulation materials from metal materials (¶ 0007 of Pahl). It would have been obvious to one having ordinary skill in the art to form the encapsulation material from metal materials as Pahl demonstrates their effectiveness in encapsulation materials and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive.
Applicant’s arguments are directed toward the terminology “directly over”. However, the phrase “A is directly over B” does not require the absence of any intervening materials between A and B. Rather, the only requirements imposed by the phrase “A is directly over B” are that A be elevationally higher than B and that A overlap B in a plan view. The space of Elian is elevationally higher than the sensing structure and overlaps the sensing structure in a plan view, satisfying Applicant’s limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/               Examiner, Art Unit 2815                                                                                                                                                                                         
/HERVE-LOUIS Y ASSOUMAN/               Examiner, Art Unit 2826